DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 29, 2021 for application number 16/743,740. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. EP 19152025.3 filed on January 16, 2019.

Election/Restrictions
      Applicant’s election without traverse of Invention I: Claims 1-10 and 12 in the reply filed on November 29, 2021 is acknowledged.




Drawings
      The drawings are objected to because:
 On Figures 3-4, character number “27” were used for both the bolts (Fig. 3) and the lubricant cartridge (Fig. 4). In the written specification, character number “27” was also used for both the bolts (Fig. 3) and the lubricant cartridge (Fig. 4). 
 Further on, on Figures 3-4, character number “28” were used for both the bolts (Fig. 3) and the assembly unit (Fig. 4).
       Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Specification
      The disclosure is objected to because:
On Figures 3-4, character number “27” were used for both the bolts (Fig. 3) and the lubricant cartridge (Fig. 4). In the written specification, character number “27” was also used for both the bolts (Fig. 3) and the lubricant cartridge (Fig. 4). 
 Further on, on Figures 3-4, character number “28” were used for both the bolts (Fig. 3) and the assembly unit (Fig. 4).
Appropriate correction is required.

Claim Objections (Minor Informalities)
      Claims 4-7 are objected to because of the following informalities:
Claim 4 recites the terms “…wherein_the rotation axis…”. It should read “…wherein the rotation axis…”.
Claim 5 recites the terms “…wherein_the base plate…”. It should read “…wherein the base plate…”.
Claim 6 recites the terms “…wherein_the base plate…”. It should read “…wherein the base plate…”.
Claim 7 recites the terms “…wherein_the assembly unit…”. It should read “…wherein the assembly unit…”.

Appropriate correction is required.



Disposition of Claims
     Claims 1-12 are pending in this application.
     Claim 11 is withdrawn from consideration.
     Claims 1-10 and 12 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 2, 4, 6, 9-10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 2, the limitation “the bearing washer” in “…the bearing washer of the eccentric arrangement…”, lacks sufficient antecedent basis for this limitation in the claim.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…a bearing washer of the eccentric arrangement…”, as this is consistent with the Present Application Specification and US Patent Prosecution Standards.
Further on, the limitations “…preferably in a bearing washer of the eccentric arrangement, in a predefined relative position to the pump housing…” renders the claim undefined because is not clear if the limitations that follows the term “preferably” are necessarily required limitations. Accordingly, said preferably in a bearing washer of the eccentric arrangement, in a predefined relative position to the pump housing…” will not be consider unless Applicant amend said limitation to eliminate the term “preferably” as this is a relative term that do not comprise a set bound for Applicant’s Scope of the Present Invention.

With regard to claim 4, the limitation “the rotation axis” in “…wherein the rotation axis of the circumferential eccentric of the eccentric arrangement is perpendicular to a plane of the base plate…”, lacks sufficient antecedent basis for this limitation in the claim.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…wherein a rotation axis of the circumferential eccentric of the eccentric arrangement is perpendicular to a plane of the base plate…”, as this is consistent with the Present Application Specification, US Patent Prosecution Standards and also to keep consistency with dependent claim 1.

With regard to claim 6, the limitation “the eccentric arrangement A” in “…a central axis of the eccentric arrangement A and the pump element…”, lacks sufficient antecedent basis for this limitation in the claim. Further on, the Examiner submits that the limitation “the eccentric arrangement A” is just a typo that should read instead as the limitation “the eccentric arrangement” to fix all antecedent basis issues and be consistent with dependent claim 1.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…a central axis of the eccentric arrangement and the pump element…”, as this is consistent with the Present Application Specification and US Patent Prosecution Standards.

With regard to claim 9, the limitation “…comprising an assembly unit of claim 1 as well as a pump housing with the assembly unit received therein…” should read as “…comprising the assembly unit of claim 1 as well as the pump element housing with the assembly unit received therein…” to be consistent with dependent claim 1 and fix any antecedent basis and/or indefiniteness.
Claim 10 is also rejected under 35 U.S.C. 112(b) only because of its dependency upon base claim 9 above.

With regard to claim 12, the limitations “a central axis” and “the eccentric arrangement A” in “…a central axis of the eccentric arrangement A and the pump element…”, lacks sufficient antecedent basis for this limitation in the claim. Further on, the Examiner submits that the limitations “a central axis” and “the eccentric arrangement A” are just a typo that should read instead as the limitations “the central axis” and “the eccentric arrangement”, respectively, to fix all antecedent basis issues and be consistent with dependent claim 6.
In order to advance prosecution, the Examiner will interpret and read said limitation as “…the central axis of the eccentric arrangement and the pump element…”, as this is consistent with the Present Application Specification and US Patent Prosecution Standards.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (BRENDEL – EP 1514774 A1).

With regard to claim 1, BRENDEL (Please see Annotated Figs. 1-3 below) disclose:
An assembly unit (1000) as a structural component for a lubricant pump (600), the assembly unit (1000) having:
a base plate (500), 
at least one pump element housing (600) fixedly attached to the base plate (500) with 
a pump element (650) powered by a linear motion inserted therein, and further having 
an eccentric fixing (660) to enable assembling an eccentric arrangement (670) provided with a circumferential eccentric (700: [0023-0024]) in a fixed relative position (BRENDEL [0023-0024]) to the pump element (650) inserted into the pump element housing (600).


    PNG
    media_image1.png
    799
    1990
    media_image1.png
    Greyscale

BRENDEL Annotated Figs. 1-3

With regard to claim 2, BRENDEL (Please see Annotated Figs. 1-3 above) disclose the assembly unit (1000) according to claim 1, and further on BRENDEL also discloses:
wherein the eccentric fixing (660 comprises boreholes (800) provided in a specified arrangement and formed to receive fastening bolts (not shown but inherently the boreholes 800 will receive bolts) to enable securing the eccentric arrangement (670) via respective internally threaded boreholes (800) in the eccentric arrangement (670).

With regard to claim 3, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
wherein the assembly unit (1000) also comprises the eccentric arrangement (670) disposed in a fixed relative position to the pump housing (600).

With regard to claim 4, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
wherein a rotation axis (common shaft 20 projecting axis) of the circumferential eccentric (700) of the eccentric arrangement (670) is perpendicular to a plane (transversal-cutting plane) of the base plate (500).

With regard to claim 7, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
wherein the assembly unit (1000) further comprises a driving device (drive lever 18: [0021-0023]) connected to the base plate (500) and coupled to the eccentric arrangement (670) in a torque-locked manner (BRENDEL Fig. 3; [0021-0023]).

With regard to claim 8, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL
wherein the base plate (500) has a rectangular basic shape, wherein the longer side of the rectangular shape is parallel to a longitudinal extension of the pump element (650) inserted into the pump housing (600).

With regard to claim 9, BRENDEL disclose the assembly unit according to claim 1, and further on BRENDEL also discloses:
the assembly unit (1000) of claim 1 as well as the pump housing (600) with the assembly unit (1000) received therein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over (BRENDEL – EP 1514774 A1), in view of (Krebs – US 2011/0271670 A1).

With regard to claim 10, BRENDEL disclose the assembly unit according to claim 9.

But BRENDEL does not explicitly and/or specifically meet the following limitations: 
(A) wherein the pump housing is fully or partially formed as a plastic housing

However, regarding limitation (A) above, Krebs discloses a similar pump assembly unit as BRENDEL above, where a pump housing 5 is provided from plastic, permitting cost-effective manufacture (Krebs [0021]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly unit of BRENDEL incorporating the pump housing made of plastic as taught by Krebs permitting cost-effective manufacture (Krebs [0021]).

Claims 5-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (BRENDEL – EP 1514774 A1), in view of (SAITO – US 2009/0301887 A1), further in view of (Ebara – US 2005/0074354 A1).

With regard to claim 5, BRENDEL disclose the assembly unit according to claim 1.

But BRENDEL does not explicitly and/or specifically meet the following limitations: 
(A) wherein the base plate is formed from metal and has a thickness of between 1.5mm and 10mm

regarding limitation (A) above, it is well-known in the art to have similar pump assembly units with similar base/support/mount plates as BRENDEL above where the plate itself is made of a metal like aluminum, steel, iron, or similar metals with thicknesses ranging in the 1-5 mm range as evidenced by SAITO and Ebara below.
Further on, SAITO discloses/teaches that a flat plate member (25 mm in height x 25 mm in width x 5 mm in thickness) that is made of high-silicon aluminum alloy with 14% by mass of silicon was prepared.  High-silicon aluminum alloy that constitutes the plate member had a hardness of HV 150 at a depth of 1 mm from the surface with Vickers hardness scale HV 0.01.  Ten point height of roughness profile R.sub.ZJIS94 on the surface of the plate member was set to be 1 µm (SAITO [0053]). In order to improve strength of a rear housing and thereby prevent deformation thereof in response to increase in pressure within an oil pump (e.g., 8 MPa to 15 MPa), the rear housing may be formed of a high-silicon aluminum alloy that contains approximately 1 to 25% by mass of silicon (Si) (SAITO [0008]).
Still further, Ebara (Fig. 6) discloses/teaches that a thickness of the upper cover 266 is 2 mm or higher to 10 mm or lower (most preferably 6 mm according to the embodiment).  By setting the upper cover 266 to such a thickness, it is possible to achieve miniaturization while sufficiently enduring pressure of the discharge muffling chamber 262 which becomes higher than that in the airtight container 212, and to secure an insulation distance from the electric element 214 (Ebara [0102]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly unit of BRENDEL incorporating the base plate made of metal with a thickness between 1.5mm and 10mm as taught by SAITO and Ebara in order to achieve miniaturization while sufficiently enduring pressures that arise during operation of the pump units assembly.

With regard to claim 6, BRENDEL disclose the assembly unit according to claim 1.

But BRENDEL does not explicitly and/or specifically meet the following limitations: 
(A) wherein the base plate is formed from metal and formed to absorb the maximum compression force Fmax applied by the eccentric in pumping operation such that under the influence of this force Fmax, a change in distance between a central axis of the eccentric arrangement and the pump element in a distal reversal point is less than 100µm

However, regarding limitation (A) above, it is well-known in the art to have similar pump assembly units with similar base/support/mount plates as BRENDEL above where the plate itself is made of a metal like aluminum, steel, iron, or similar metals with thicknesses ranging in the 1-5 mm range as evidenced by SAITO and Ebara below.
Further on, SAITO discloses/teaches that a flat plate member (25 mm in height x 25 mm in width x 5 mm in thickness) that is made of high-silicon aluminum alloy with 14% by mass of silicon was prepared.  High-silicon aluminum alloy that constitutes the plate member had a hardness of HV 150 at a depth of 1 mm from the surface with Vickers hardness scale HV 0.01.  Ten point height of roughness profile R.sub.ZJIS94 on the surface of the plate member was set to be 1 µm (SAITO [0053]). In order to improve strength of a rear housing and thereby prevent deformation thereof in response to increase in pressure within an oil pump (e.g., 8 MPa to 15 MPa), the rear housing may be formed of a high-silicon aluminum alloy that contains approximately 1 to 25% by mass of silicon (Si) (SAITO [0008]).
Still further, Ebara (Fig. 6) discloses/teaches that a thickness of the upper cover 266 is 2 mm or higher to 10 mm or lower (most preferably 6 mm according to the embodiment).  By setting the upper cover 266 to such a thickness, it is possible to achieve miniaturization while sufficiently enduring pressure of the discharge muffling chamber 262 which becomes higher than that in the airtight container 212, and to secure an insulation distance from the electric element 214 (Ebara [0102]).
Finally, the Examiner takes Official Notice regarding the limitation “a change in distance between a central axis of the eccentric arrangement and the pump element in a distal reversal point is less than 100µm”, that said distance is the optimal in similar systems in order to achieve miniaturization while maintaining the required torque to operate the pump.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly unit of BRENDEL incorporating the base plate made of metal with a thickness between 1.5mm and 10mm as taught by SAITO and Ebara in order to achieve miniaturization while sufficiently enduring pressures that arise during operation of the pump units assembly.

With regard to claim 12, BRENDEL in view of SAITO and Ebara disclose the assembly unit according to claim 6, and further on BRENDEL in view of SAITO and Ebara also discloses:
wherein the change in distance between a central axis of the eccentric arrangement and the pump element in a distal reversal point is less than 20 µm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747